—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered October 29, 1992, convicting him of murder in the second degree, reckless endangerment in the first degree (two counts), criminal mischief in the second degree, criminal mischief in the third degree, criminal possession of a weapon in the second degree (three counts), and criminal possession of a weapon in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.